Citation Nr: 1618784	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-49 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a headache disability.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from July 1994 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2014, December 2014, and July 2015, the Board remanded this claim to the RO for additional development.  All requested actions have been completed and the claim is once again before the Board. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's migraine headaches were incurred in service.   


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her headache disorder had its onset in service, and alternatively, is a result of her service-connected allergic rhinitis.  

The Veteran is already in receipt of service connection for allergic rhinitis.  Thus, in light of her contentions, the Board would generally be obliged to consider her instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for headaches is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran reported that she began suffering from headaches during her military service and has experienced headaches on a persistent and recurrent basis since.  She has been diagnosed with migraine headaches.  See November 2015 Examination Report.  A January 2008 service treatment record (STR) documents the Veteran's report of a history of headaches.  The Board notes that the Veteran's claim for service connection for headaches was filed prior to her separation from active duty service.  An October 2009 VA examination report reflects that the Veteran reported having a headache disability for ten years.  The Board finds that the competent evidence of record confirms the she has experienced recurrent headaches since her separation from service as she is competent to report the occurrence of headaches since they are within her realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of her statements.  As such, the Board finds her lay statements are both competent and credible and, therefore, ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was afforded a VA examination in June 2014.  The VA examiner commented only on the relationship between the Veteran's headaches and service-connected allergic rhinitis.  The November 2015 VA examiner opined that the Veteran's current migraines were not etiologically related to service because she was diagnosed with migraine headaches in 2013.  Further, the examiner related the Veteran's headaches to her age, gender, and untreated obstructive sleep apnea diagnosed in 2015.  The VA examiners did not address the Veteran's report of continuity of headache pain since service or explore a theory of direct service connection.  Based on these inadequacies, the Board finds that the VA examiners' findings should be afforded little probative.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

Therefore, based on the competent and credible lay statements of the Veteran, the Board finds that her current migraine disorder had its onset in service, and thus service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for migraine headaches is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


